



Execution Version




$400,000,000


Dr Pepper Snapple Group, Inc.


$100,000,000 3.430% Senior Notes due 2027
$300,000,000 4.500% Senior Notes due 2045




Purchase Agreement




June 5, 2017
Morgan Stanley & Co. LLC
1585 Broadway
New York, New York 10036


Goldman Sachs & Co. LLC
200 West Street
New York, New York 10282


J.P. Morgan Securities LLC
383 Madison Avenue
New York, New York 10179


As Representatives of the several Initial Purchasers named in Schedule II hereto
Ladies and Gentlemen:
Dr Pepper Snapple Group, Inc., a Delaware corporation (the “Company”), proposes
to issue and sell to the several initial purchasers named in Schedule II hereto
(the “Initial Purchasers”), for whom you are acting as representatives (the
“Representatives”), $100,000,000 aggregate principal amount of its 3.430% Senior
Notes due 2027 (the “2027 Notes”) and $300,000,000 aggregate principal amount of
its 4.500% Senior Notes due 2045 (the “2045 Notes” and, together with the 2027
Notes, the “Securities”), to be issued under an indenture (the “Base
Indenture”), dated as of December 15, 2009, between the Company and Wells Fargo
Bank, N.A., as trustee (the “Trustee”), as supplemented, in respect of the 2027
Notes, by the Seventh Supplemental Indenture, dated as of December 14, 2016 (the
“Seventh Supplemental Indenture”), and in respect of the 2045 Notes, by the
Fifth Supplemental Indenture, dated as of November 9, 2015 (the “Fifth
Supplemental Indenture”) and as supplemented through the Closing Date (as
defined in Section 4) by a ninth supplemental indenture (the “Ninth Supplemental
Indenture,” and, together with the Base Indenture, the Fifth


1

--------------------------------------------------------------------------------





Supplemental Indenture and the Seventh Supplemental Indenture, the “Indenture”)
between the Company, the Guarantors (as defined below) and the Trustee, of which
$400,000,000 aggregate principal amount of 2027 Notes were originally issued on
December 14, 2016 and $250,000,000 aggregate principal amount of 2045 Notes were
originally issued on November 9, 2015. The Securities will be guaranteed (the
“Guarantees”) on an unsecured unsubordinated basis by each of the entities (the
“Guarantors”) listed on Schedule III hereto. If the firm or firms listed in
Schedule II hereto include only the Representatives listed in Schedule I hereto,
then the terms “ Initial Purchasers” and “Representatives” as used herein shall
each be deemed to refer to such firm or firms.
The Securities will be offered and sold to the Initial Purchasers without
registration under the Securities Act of 1933, as amended (the “Securities
Act”), in reliance on an exemption pursuant to Section 4(a)(2) under the
Securities Act. The Company has prepared a preliminary offering memorandum,
dated June 5, 2017 (the “Preliminary Offering Memorandum”), and a pricing term
sheet substantially in the form attached hereto as Schedule IV (the “Pricing
Term Sheet”) setting forth the terms of the Securities omitted from the
Preliminary Offering Memorandum and will prepare a final offering memorandum,
dated the date hereof (the “Final Offering Memorandum”). The Preliminary
Offering Memorandum, as supplemented and amended as of the Applicable Time (as
defined below), together with the Pricing Term Sheet, are collectively referred
to as the “Pricing Disclosure Package”. For purposes of this Agreement,
“Applicable Time” shall be the date and time set forth on Schedule I. As used
herein, the terms “Preliminary Offering Memorandum,” “Pricing Disclosure
Package” and “Final Offering Memorandum” shall include the documents, if any,
incorporated by reference therein. The terms “supplement,” “amendment,” and
“amend” as used herein with respect to the Preliminary Offering Memorandum,
Pricing Disclosure Package, any Company Additional Written Communication (as
defined below) and Final Offering Memorandum shall include all documents
subsequently filed by the Company with the Securities and Exchange Commission
(the “Commission”) pursuant to the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), that are deemed to be incorporated by reference therein.
The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package and agrees that the Initial Purchasers may resell,
subject to the conditions set forth herein, all or a portion of the Securities
to investors (“Subsequent Purchasers”) on the terms set forth in the Pricing
Disclosure Package (“Exempt Resales”). Pursuant to the terms of the Securities
and the Indenture, investors that acquire Securities may only resell or
otherwise transfer such Securities if such Securities are hereafter registered
under the Securities Act or if an exemption from the registration requirements
of the Securities Act is available (including the exemptions afforded by Rule
144A of


2

--------------------------------------------------------------------------------





the rules and regulations promulgated under the Securities Act by the Commission
(“Rule 144A”) or Regulation S under the Securities Act (“Regulation S”).
The holders of the Securities will be entitled to the benefits of a Registration
Rights Agreement dated as of the Closing Date among the Company, the Guarantors
and the Initial Purchasers (the “Registration Rights Agreement”), pursuant to
which the Company and the Guarantors agree to file a registration statement with
the Commission registering the resale and/or exchange of the Securities (the
“Exchange Securities”) and the related Guarantees (the “Exchange Guarantees”)
under the Securities Act (the “Exchange Offer”).
1.Representations and Warranties. The Company represents and warrants to and
agrees with each of the Initial Purchasers as of the date hereof, as of the
Applicable Time and as of the Closing Date that:


(a)(i) When the Securities and the Guarantees are issued and delivered pursuant
to this Agreement, such Securities and Guarantees will not be of the same class
(within the meaning of Rule 144A) as securities of the Company or the Guarantors
that are listed on a national securities exchange registered under Section 6 of
the Exchange Act or that are quoted in a U.S. automated inter-dealer quotation
system; each of the Pricing Disclosure Package, as of the Applicable Time, and
the Final Offering Memorandum, as of its date and the Closing Date, contains all
the information specified in, and meeting the requirements of, Rule 144A(d)(4)
under the Securities Act.


(ii) Assuming the accuracy of your representations and warranties in Section 7,
the purchase and resale of the Securities pursuant to this Agreement (including
pursuant to Exempt Resales) will be exempt from the registration requirements of
the Securities Act; and it is not necessary to qualify an indenture in respect
of the Securities under the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”).


(iii) No form of general solicitation or general advertising within the meaning
of Regulation D under the Securities Act was used by the Company, the Guarantors
or, to the knowledge of the Company, any of their respective affiliates or any
of their respective representatives (other than you, as to whom the Company
makes no representation) in connection with the offer and sale of the
Securities.


(iv) No directed selling efforts within the meaning of Rule 902 under the
Securities Act were used by the Company, the Guarantors or, to the knowledge of
the Company, any of their respective affiliates or any of their respective
representatives (other than you, as to whom the Company makes no representation)
with respect to the Securities sold outside the United States to non-U.S.
persons, and the Company, and, to the knowledge of the Company, any


3

--------------------------------------------------------------------------------





affiliate of the Company and any person acting on its or their behalf (other
than you, as to whom the Company makes no representation) has complied with and
will comply with the “offering restrictions” required by Rule 902 under the
Securities Act.


(v) Neither the Company, any Guarantor nor, to the knowledge of the Company, any
other person acting on behalf of the Company or any Guarantor (other than you,
as to whom the Company makes no representation) has sold or issued any
securities that would be integrated with the offering of the Securities
contemplated by this Agreement pursuant to the Securities Act, the rules and
regulations thereunder or the interpretations thereof by the Commission.


(b)(i) Each document, if any, filed or to be filed pursuant to the Exchange Act
and incorporated by reference in the Preliminary Offering Memorandum, the
Pricing Disclosure Package and the Final Offering Memorandum complied or will
comply when so filed in all material respects with the Exchange Act and the
applicable rules and regulations of the Commission thereunder, (ii) the Pricing
Disclosure Package contains, and the Final Offering Memorandum will contain, all
the information specified in, and meeting the requirements of Rule 144A, (iii)
the Pricing Disclosure Package does not, and at the time of each sale of the
Securities in connection with the offering when the Final Offering Memorandum is
not yet available to prospective purchasers and at the Closing Date, the Pricing
Disclosure Package, as then amended or supplemented by the Company, if
applicable, will not, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, and (iv)
the Final Offering Memorandum does not contain and, as amended or supplemented,
if applicable, will not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading,
except that the representations and warranties set forth in this paragraph do
not apply to statements or omissions in the Pricing Disclosure Package or the
Final Offering Memorandum based upon information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representatives expressly for use therein


(c)The Company has not prepared, used or referred to, and will not, without your
prior consent, prepare, use or refer to, any written communication that
constitutes an offer to sell or solicitation of an offer to buy the Securities
(each such communication, other than a communication referred to in clauses (i)
and (ii) below, a “Company Additional Written Communication”) other than (i) the
Pricing Disclosure Package, (ii) the Final Offering Memorandum and (iii) any
electronic road show that is a written communication within the meaning of Rule
405 under the Securities Act or other written communications, in each case used
in accordance with Section 6(c). Each such Company Additional Written
Communication, when taken together with the Pricing Disclosure Package, does


4

--------------------------------------------------------------------------------





not, as of the Applicable Time and at the Closing Date will not, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, except that the representations and
warranties set forth in this paragraph do not apply to statements or omissions
from each such Company Additional Written Communication based upon information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through the Representatives expressly for use therein.


(d)The Preliminary Offering Memorandum, the Pricing Disclosure Package and the
Final Offering Memorandum have been or will be prepared by the Company and the
Guarantors for use by the Initial Purchasers in connection with the Exempt
Resales. No order or decree preventing or suspending the use of the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Final Offering
Memorandum, or any order asserting that the transactions contemplated by this
Agreement are subject to the registration requirements of the Securities Act has
been issued by the Commission and no proceeding for that purpose has commenced
or is pending or, to the knowledge of the Company, threatened.


(e)The financial statements and the related notes thereto included or
incorporated by reference in each of the Pricing Disclosure Package and the
Final Offering Memorandum present fairly, in all material respects, the
financial position of the Company and its consolidated subsidiaries as of the
dates indicated and the results of their operations and the changes in their
cash flows for the periods specified; such financial statements have been
prepared in conformity with generally accepted accounting principles applied on
a consistent basis throughout the periods covered thereby; and the other
financial information included in each of the Pricing Disclosure Package and the
Final Offering Memorandum presents fairly, in all material respects, the
information shown thereby as of the dates indicated. The interactive data in
eXtensible Business Reporting Language incorporated by reference in the Pricing
Disclosure Package and the Final Offering Memorandum fairly presents the
information called for in all material respects and is prepared in accordance
with the Commission’s rules and guidelines applicable thereto.


(f)Except as otherwise disclosed in the Pricing Disclosure Package and the Final
Offering Memorandum, since the date of the most recent financial statements of
the Company included or incorporated in each of the Pricing Disclosure Package
and the Final Offering Memorandum, (i) there has not been any change in the
capital stock (other than as a result of exercises of stock options or issuances
under employee benefit plans and share repurchases) or increases in long-term
debt of the Company or any of its subsidiaries (except for such changes that
result from accounting for the fair value of hedges), or any material adverse
change, or any development involving a prospective material adverse change, in
or affecting the business, properties, financial position, results of operations
of the


5

--------------------------------------------------------------------------------





Company and its subsidiaries, taken as a whole; and (ii) neither the Company nor
any of its subsidiaries has sustained any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority having
jurisdiction over the Company and its subsidiaries, except in the case of this
clause (ii) for any such loss or interference that would not, individually or in
the aggregate, have a material adverse effect on the business, financial
position, results of operations or prospects of the Company and its
subsidiaries, taken as a whole, or on the performance by the Company or the
Guarantors of their obligations under the Securities and the Guarantees (a
“Material Adverse Effect”).


(g)(i) The Company and the Guarantors (other than Mott’s General Partnership and
Americas Beverages Management GP (each, a “Nevada General Partnership”)) have
been duly organized and are validly existing and in good standing under the laws
of their respective jurisdictions of organization and (ii) each Nevada General
Partnership is validly existing as a general partnership under the laws of the
State of Nevada.  The Company and the Guarantors are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, except where the failure to be so qualified or in
good standing would not, individually or in the aggregate, have a Material
Adverse Effect. The Company and the Guarantors have all power and authority
necessary to own or hold their respective properties and to conduct the
businesses in which they are engaged.


(h)The Company has an authorized capitalization as set forth in each of the
Pricing Disclosure Package and the Final Offering Memorandum under the heading
“Capitalization”; and all the outstanding shares of capital stock or other
equity interests of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable, except where the
failure to be so authorized, issued, fully paid and non-assessable would not,
individually or in the aggregate, have a Material Adverse Effect, and are owned
directly or indirectly by the Company (except in the case of any foreign
subsidiary, for directors’ qualifying shares), free and clear of any material
lien, charge, encumbrance, security interest, restriction on voting or transfer
or any other claim of any third party.


(i)The Company has full power and authority to execute and deliver this
Agreement, the Registration Rights Agreement, the Securities and the Ninth
Supplemental Indenture and had full power and authority to execute and deliver
the Base Indenture, the Fifth Supplemental Indenture and the Seventh
Supplemental Indenture (collectively, the “Company Transaction Documents”) and
to perform its obligations hereunder and thereunder. Each Guarantor has full
power and authority to execute and deliver the Registration Rights Agreement and
the Ninth Supplemental Indenture and had full power and authority to execute and


6

--------------------------------------------------------------------------------





deliver the Base Indenture, the Fifth Supplemental Indenture and the Seventh
Supplemental Indenture (including each Guarantee set forth in the Ninth
Supplemental Indenture) (collectively, the “Guarantor Transaction Documents”
and, together with the Company Transaction Documents, the “Transaction
Documents”). All action required to be taken by the Company for the due and
proper authorization, execution and delivery of each of the Company Transaction
Documents and the consummation of the transactions contemplated thereby has been
duly and validly taken. All action required to be taken by each of the
Guarantors for the due and proper authorization, execution and delivery of the
Guarantor Transaction Documents and the consummation of the transactions
contemplated thereby will have been duly and validly taken on or prior to the
Closing Date.


(j)The Base Indenture has been duly authorized, executed and delivered by the
Company and, assuming the due authorization, execution and delivery thereof by
the Trustee, constitutes a valid and legally binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability (collectively, the “Enforceability Exceptions”); the Fifth
Supplemental Indenture and the Seventh Supplemental Indenture have been duly
authorized, executed and delivered by the Company and the Guarantors and,
assuming due authorization, execution and delivery thereof by the Trustee,
constitute valid and legally binding agreements of the Company and the
Guarantors, enforceable against the Company and the Guarantors in accordance
with their terms, subject to the Enforceability Exceptions; the Ninth
Supplemental Indenture has been duly authorized by the Company and the
Guarantors and, when executed and delivered by the Company and the Guarantors
and assuming due authorization, execution and delivery thereof by the Trustee,
will constitute a valid and legally binding agreement of the Company and the
Guarantors, enforceable against the Company and the Guarantors in accordance
with its terms, subject to the Enforceability Exceptions; on the Closing Date,
the Indenture will conform in all material respects to the requirements of the
Trust Indenture Act, and the rules and regulations applicable to an indenture
which is qualified thereunder.


(k)The Securities have been duly authorized by the Company and, when executed
and delivered by the Company pursuant to the terms of this Agreement, and
assuming due authentication thereof by the Trustee, will be duly executed,
authenticated, issued and delivered as provided in the Indenture and, when paid
for as provided herein, will be duly and validly issued and outstanding and will
constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture. The Exchange Securities have been duly authorized by the Company and,
when


7

--------------------------------------------------------------------------------





executed, authenticated, issued and delivered by the Company in accordance with
the terms of the Exchange Offer and the Indenture, will constitute valid and
legally binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to the Enforceability Exceptions, and will
be entitled to the benefits of the Indenture and conform in all material
respects to the description thereof contained in the Pricing Disclosure Package
and the Final Offering Memorandum.


(l)The Guarantees have been duly authorized by the Guarantors and, when the
Securities have been duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will constitute valid
and legally binding agreements of the Guarantors, enforceable against the
Guarantors in accordance with their terms, subject to the Enforceability
Exceptions. The Exchange Guarantees have been duly authorized by the Guarantors
and, when the Exchange Securities have been duly executed, authenticated, issued
and delivered by the Company in accordance with the terms of the Exchange Offer
and the Indenture, will constitute valid and legally binding agreements of the
Guarantors, enforceable against the Guarantors in accordance with their terms,
subject to the Enforceability Exceptions, and will conform in all material
respects to the description thereof contained in the Pricing Disclosure Package
and the Final Offering Memorandum.


(m)The Registration Rights Agreement has been duly authorized by the Company and
the Guarantors and, when executed and delivered by the Company and the
Guarantors and when the Securities are delivered as provided in the Indenture
and paid for as provided herein, will a constitute valid and legally binding
obligation of the Company and the Guarantors, enforceable against the Company
and the Guarantors in accordance with its terms, subject to the Enforceability
Exceptions, and the Securities will be entitled to the benefits provided by the
Registration Rights Agreement.


(n)This Agreement has been duly authorized, executed and delivered by the
Company.


(o)Each of the Transaction Documents conforms in all material respects to the
descriptions thereof contained in each of the Pricing Disclosure Package and the
Final Offering Memorandum.


(p)Neither the Company nor any of its subsidiaries are (i) in violation of their
respective charters or by-laws or similar organizational documents; (ii) in
default, and no event has occurred that, with notice or lapse of time or both,
would constitute such a default, in the due performance or observance of any
term, covenant or condition contained in any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which the Company or any of
its subsidiaries is a party or by which the Company or any of its subsidiaries
is bound or to which any of the property or assets of the Company or its
subsidiaries is subject; or (iii) in violation of any law or statute or any
judgment, order, rule or


8

--------------------------------------------------------------------------------





regulation of any court or arbitrator or governmental or regulatory authority,
except, in the case of clauses (ii) and (iii) above, for any such default or
violation that would not, individually or in the aggregate, have a Material
Adverse Effect.


(q)The execution, delivery and performance by the Company and each of the
Guarantors of each of the Transaction Documents to which it is a party, the
issuance and sale of the Securities (including the Guarantees thereof) and
compliance by the Company and each Guarantor, as applicable, with the terms
thereof and the consummation of the transactions contemplated by the Transaction
Documents will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or the Guarantors pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of the Guarantors is a party or by which the Company or any of
the Guarantors is bound or to which any of the property or assets of the Company
or any of the Guarantors is subject, (ii) result in any violation of the
provisions of the charter or by-laws or similar organizational documents of the
Company or any of the Guarantors or (iii) result in the violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority having jurisdiction over the Company or any
of the Guarantors, except, in the case of clauses (i) and (iii) above, for any
such conflict, breach, violation or default that would not, individually or in
the aggregate, have a Material Adverse Effect.


(r)No consent, approval, authorization, order, registration or qualification of
or with any court or arbitrator or governmental or regulatory authority is
required for the execution, delivery and performance by the Company and each
Guarantor, as applicable, of each of the Transaction Documents to which it is a
party, the issuance and sale of the Securities (including the Guarantees
thereof) and compliance by the Company and each Guarantor with the terms thereof
and the consummation of the transactions contemplated by the Transaction
Documents, except for such consents, approvals, authorizations, orders and
registrations or qualifications as may be required under applicable state
securities laws in connection with the purchase and resale of the Securities and
the related Guarantees by the Initial Purchasers.


(s)Except as described in each of the Pricing Disclosure Package and the Final
Offering Memorandum, there are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company, or
any of its subsidiaries is a party or to which any property or assets of the
Company or any of its subsidiaries is the subject that, individually or in the
aggregate, if determined adversely to the Company or any of its subsidiaries,
would have a Material Adverse Effect; and to the knowledge of the Company or its
subsidiaries, no such investigations, actions, suits or proceedings are
threatened.


9

--------------------------------------------------------------------------------







(t)Deloitte & Touche LLP, who has audited certain consolidated financial
statements of the Company, is an independent registered public accounting firm
with respect to the Company within the applicable rules and regulations adopted
by the Commission and the Public Company Accounting Oversight Board (United
States) and as required by the Securities Act.


(u)The Company and its subsidiaries have good and marketable title in fee simple
to, or have valid rights to lease or otherwise use, all items of real and
personal property that are material to the Company and its subsidiaries, taken
as a whole, in each case free and clear of all liens, encumbrances, claims and
defects except those that (i) do not materially interfere with the use made and
proposed to be made of such property by the Company and its subsidiaries or (ii)
would not, individually or in the aggregate, have a Material Adverse Effect.


(v)Except as would not, individually or in the aggregate, have a Material
Adverse Effect: (i) the Company and its subsidiaries own or possess the right to
use all material patents, patent applications, trademarks, service marks, trade
names, copyrights, know-how and trade secrets (collectively, “Intellectual
Property”) necessary for the conduct of their respective businesses as currently
conducted, (ii) to the knowledge of the Company and its subsidiaries, the
conduct of their respective businesses, as currently conducted does not
infringe, misappropriate or otherwise conflict with any Intellectual Property of
any third party, and (iii) the Company and its subsidiaries have not received
any written notice of any claim against the Company or its subsidiaries
concerning the foregoing.


(w)Neither the Company nor any of the Guarantors is, and after giving effect to
the offering and sale of the Securities and the application of the proceeds of
the sale of the Securities as described in each of the Pricing Disclosure
Package and the Final Offering Memorandum, none of them will be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder (collectively, the “Investment Company Act”).


(x)The Company and its subsidiaries have paid all federal, state, local and
foreign taxes and filed all tax returns required to be paid or filed through the
date hereof, except taxes that are being contested in good faith by appropriate
proceedings and for which the Company or the applicable subsidiary has set aside
an adequate reserve for its potential liability or to the extent the failure to
pay such taxes or file such returns would not, individually or in the aggregate,
have a Material Adverse Effect, and, except as would not, individually or in the
aggregate, have a Material Adverse Effect, all such tax returns are true,
complete and correct; and except as otherwise disclosed in each of the Pricing
Disclosure Package and the Final Offering Memorandum, there is no tax deficiency
that has been asserted against the Company or any of its subsidiaries or any of
their


10

--------------------------------------------------------------------------------





respective properties or assets that would, individually or in the aggregate,
have a Material Adverse Effect.


(y)The Company and its subsidiaries possess all licenses, certificates, permits
or other authorizations (“Permits”) issued by appropriate federal, state, local
or foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in each of the Pricing Disclosure Package and
the Final Offering Memorandum, and have fulfilled all material obligations with
respect to such Permits, except where the failure to possess such Permits or
perform such
obligations would not, individually or in the aggregate, have a Material Adverse
Effect; and except as described in each of the Pricing Disclosure Package and
the Final Offering Memorandum, neither the Company nor any of its subsidiaries
has received notice of any revocation or modification of any Permit or has any
knowledge that any such Permit will not be renewed in the ordinary course,
except for such revocations, modifications or renewals as would not,
individually or in the aggregate, have a Material Adverse Effect.


(z)No labor disturbance by or dispute with employees of the Company or any of
its subsidiaries exists or, to the knowledge of the Company or its subsidiaries,
is contemplated or threatened, except as would not, individually or in the
aggregate, have a Material Adverse Effect.


(aa)(i) The Company and its subsidiaries (x) are in compliance with any and all
applicable federal, state, local and foreign laws, rules, regulations,
requirements, decisions and orders relating to the protection of human health or
safety, the environment, natural resources, hazardous or toxic substances or
wastes, pollutants or contaminants (collectively, “Environmental Laws”), (y)
have received and are in compliance with all permits, licenses, certificates or
other authorizations or approvals required of them under applicable
Environmental Laws to conduct their respective businesses, and (z) have not
received notice of any actual or potential liability under or relating to any
Environmental Laws, including for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, and have no knowledge of any event or condition that would
reasonably be expected to result in any such notice, and (ii) there are no costs
or liabilities associated with Environmental Laws relating to the Company or its
subsidiaries, except in the case of each of (i) and (ii) above, for any such
failure to comply, or failure to receive required permits, licenses or
approvals, or cost or liability, as would not, individually or in the aggregate,
have a Material Adverse Effect.


(bb)    Except as otherwise disclosed in the Pricing Disclosure Package and the
Final Offering Memorandum and as would not, individually or in the aggregate,
have a Material Adverse Effect, (i) each employee benefit pension plan, within
the meaning of Section 3(2) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) subject to Title IV of ERISA that is


11

--------------------------------------------------------------------------------





maintained and established by the Company or any member of its “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) (each, a “Pension Plan”) has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the Code;
(ii) no prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Pension Plan
excluding transactions effected pursuant to a statutory or administrative
exemption; (iii) for each Pension Plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, no “accumulated funding
deficiency” as defined in Section 412 of the Code, whether or not waived, has
occurred or is reasonably expected to occur; (iv) the fair market value of the
assets of each Plan exceeds the present value of all benefits accrued under such
Plan (determined based on those assumptions used to fund such Plan); (v) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) not waived
by the PBGC has occurred or is reasonably expected to occur; and (vi) neither
the Company nor any member of the Controlled Group has incurred, nor reasonably
expects to incur, any liability under Title IV of ERISA (other than
contributions to a Pension Plan or premiums to the PBGC, in the ordinary course
and without default) with respect to the termination of a Pension Plan (or the
withdrawal from a “multiemployer plan”, within the meaning of Section 4001(a)(3)
of ERISA), except in the case of clauses (iii) and (iv) as disclosed in the
Pricing Disclosure Package and the Final Offering Memorandum.


(cc)    The Company maintains an effective system of “disclosure controls and
procedures” (as defined in Rule 13a-15(e) of the Exchange Act) that is designed
to ensure that information required to be disclosed by the Company in reports
that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission’s
rules and forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure. The Company
maintains systems of “internal control over financial reporting” (as defined in
Rule 13a-15(f) of the Exchange Act) that comply with the requirements of the
Exchange Act and have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with accounting principles generally
accepted in the United States (“U.S. GAAP”). The Company maintains internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with U.S. GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general


12

--------------------------------------------------------------------------------





or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. At December 31, 2016, there were no
material weaknesses in the Company’s internal controls over financial reporting.
Based on the Company’s evaluation of internal control over financial reporting
in connection with the preparation of its quarterly report on Form 10-Q for the
quarter ended March 31, 2017, at March 31, 2017, there were no material
weaknesses in the Company’s internal controls over financial reporting which
were reasonably likely to adversely affect the Company’s ability to record,
process, summarize and report financial information.


(dd)    The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as the Company deems are adequate to protect the Company and
its subsidiaries and their respective businesses; and the Company has no reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage at reasonable cost
from similar insurers as may be necessary to continue its business.


(ee)    Neither the Company nor any of its subsidiaries has taken, directly or
indirectly, any action designed to or that would reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Securities.


(ff)    Nothing has come to the attention of the Company that has caused the
Company to believe that the statistical and market-related data included in each
of the Pricing Disclosure Package and the Final Offering Memorandum is not based
on or derived from sources that are reliable and accurate in all material
respects.


(gg)    The Company is in compliance in all material respects with the
applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations of the Commission adopted pursuant thereto as such rules and
regulations currently apply to the Company (collectively, the “Sarbanes-Oxley
Act”).


(hh)    (i) Neither the Company nor any of its subsidiaries, nor, to the
Company’s knowledge, any director, officer, employee, agent, affiliate or other
representative associated with or acting on behalf of the Company or any of its
subsidiaries, is an individual or entity (“Person”) that is, or is owned or
controlled by a Person that is:


(A) the subject or the target of any sanctions administered or enforced by the
U.S. Government (including, without limitation, the U.S. Department of
Treasury’s Office of Foreign Assets Control (“OFAC”) or the U.S. Department of
State and including, without limitation, the designation as a “specially
designated national” or “blocked person”), the United Nations Security


13

--------------------------------------------------------------------------------





Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury (“HMT”), or
other relevant sanctions authority (collectively, “Sanctions”), nor
(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Crimea, Cuba, Iran, North Korea,
Sudan and Syria (each, a “Sanctioned Country”)), in each case, except to the
extent that the Company’s or its subsidiaries’ transactions and dealings with or
involving such person or Sanctioned Country are authorized under applicable
sanctions laws.
(ii) The Company will not, directly or indirectly, use the proceeds of the
offering of the Securities, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person:
(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject or the target of Sanctions; or
(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering of the Securities,
whether as underwriter, advisor, investor or otherwise).
(iii) For the past three years, the Company and its subsidiaries have not
knowingly engaged in, and are not now knowingly engaged in, any dealings or
transactions with any Person that at the time of the dealing or transaction is
or was the subject or target of Sanctions or with any Sanctioned Country.
(ii)    To the best knowledge of the Company, the operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended,
anti-money laundering statutes and the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”).
No action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.


(jj)    Neither the Company nor any of its subsidiaries nor, to the Company’s
knowledge, any director, officer, employee, agent, affiliate or other
representative associated with or acting on behalf of the Company or of any of
its subsidiaries is aware of or has taken any action, directly or indirectly,
that would violate either (i) the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce


14

--------------------------------------------------------------------------------





corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA, (ii) any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions; or (iii) the Bribery Act 2010 of the United Kingdom; and the
Company and its subsidiaries have conducted their businesses in compliance with
all applicable anti-bribery and anti-corruption laws and have instituted,
maintain and enforce, and will continue to maintain and enforce, policies and
procedures designed to promote and ensure compliance therewith.


2.Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Initial Purchasers, and each Initial Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective principal amounts of Securities set forth in Schedule II
hereto opposite its name at the purchase prices set forth in Schedule I hereto.


3.[Reserved.]


4.Payment and Delivery. Payment for the Securities shall be made to the Company
in Federal or other funds immediately available in New York City on the closing
date and time set forth in Schedule I hereto, or at such other time on the same
or such other date, not later than the fifth business day thereafter, as may be
designated in writing by you. The time and date of such payment are hereinafter
referred to as the “Closing Date.”


Payment for the Securities shall be made against delivery to you on the Closing
Date for the respective accounts of the several Initial Purchasers of (a) the
Securities to be offered and sold to Subsequent Purchasers in reliance on Rule
144A in the form of one or more permanent global securities in definitive form
without interest coupons (the “Restricted Global Security”) deposited with the
Trustee as custodian for The Depositary Trust Company (“DTC”) and registered in
the name of Cede & Co., as nominee for DTC; and (b) the Securities to be offered
and sold to Subsequent Purchasers in reliance on Regulation S in the form of one
or more permanent global securities in registered form without interest coupons
(the “Regulation S Global Security”) deposited with the Trustee as custodian for
DTC for the respective accounts of the DTC participants for Euroclear Bank SA/NV
(“Euroclear”) and Clearstream Banking, S.A. (“Clearstream”) and registered in
the name of Cede & Co., as nominee for DTC. The Restricted Global Security and
the Regulation S Global Security shall be assigned separate CUSIP numbers. The
Restricted Global Security shall include the legend regarding restrictions on
transfer set forth under “Transfer Restrictions” in the Pricing Disclosure
Package and the Final Offering Memorandum. Until the termination of the
distribution compliance period (as


15

--------------------------------------------------------------------------------





defined in Regulation S) with respect to the offering of the Securities,
interests in the Regulation S Global Security may only be held by DTC
participants for Euroclear or Clearstream. Interests in any permanent global
securities will be held only in book-entry form through Euroclear, Clearstream
or DTC, as the case may be, except in the limited circumstances described in the
Pricing Disclosure Package and the Final Offering Memorandum. The Restricted
Global Security and the Regulation S Global Security will be made available for
checking in New York, New York not later than one full business day prior to the
Closing Date.


5.Conditions to the Initial Purchasers’ Obligations. The several obligations of
the Initial Purchasers are subject to the following conditions:


(a)Subsequent to the execution and delivery of this Agreement and prior to the
Closing Date:


(i)there shall not have occurred any downgrading, nor shall any notice have been
given of any intended or potential downgrading or of any review for a possible
change that does not indicate the direction of the possible change, in the
rating accorded the Company or any of the securities of the Company or any of
its subsidiaries or in the rating outlook for the Company by any “nationally
recognized statistical rating organization,” as such term is defined in Section
3(a)(62) under the Exchange Act; and


(ii)there shall not have occurred any change, or any development involving a
prospective change, in or affecting the business, properties, financial
position, results of operations of the Company and its subsidiaries, taken as a
whole, from that set forth in the Pricing Disclosure Package as of the date of
this Agreement that, in your judgment, is material and adverse and that makes
it, in your judgment, impracticable to market the Securities on the terms and in
the manner contemplated in the Pricing Disclosure Package.


(b)The Initial Purchasers shall have received on the Closing Date a certificate,
dated the Closing Date and signed by an executive officer of the Company, to the
effect set forth in Section 5(a) above and to the effect that the
representations and warranties of the Company contained in this Agreement are
true and correct as of the Closing Date and that the Company has complied with
all of the agreements and satisfied all of the conditions on its part to be
performed or satisfied hereunder on or before the Closing Date.


The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.
(c)Baker Botts L.L.P., counsel for the Company, shall have furnished to the
Representatives, at the request of the Company, their written opinion and 10b-5
statement, dated the Closing Date and addressed to the Initial Purchasers, in


16

--------------------------------------------------------------------------------





form and substance reasonably satisfactory to the Representatives, to the effect
set forth in Exhibit A hereto


(d)James L. Baldwin, Executive Vice President and General Counsel of the
Company, shall have furnished to the Representatives, at the request of the
Company, his written opinion and 10b-5 statement, dated the Closing Date and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representatives, to the effect set forth in Exhibit B
hereto.


(e)The Initial Purchasers shall have received on the Closing Date an opinion of
Mayer Brown LLP, counsel for the Initial Purchasers, dated such date, in form
and substance reasonably satisfactory to the Representatives.


(f)The Initial Purchasers shall have received, on each of the date hereof and
the Closing Date, a letter dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Initial Purchasers, from
Deloitte & Touche LLP, independent public accountants, containing statements and
information of the type ordinarily included in accountants’ “comfort letters” to
initial purchasers with respect to the financial statements and certain
financial information contained in the Pricing Disclosure Package and the Final
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut‑off date” not earlier than three business days prior to the
Closing Date.


All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Representatives.


6.Covenants of the Company. The Company covenants with each Initial Purchaser as
follows:


(a)To furnish to you, without charge, as many copies of the Pricing Disclosure
Package, the Final Offering Memorandum, any documents incorporated by reference
therein and any supplements and amendments thereto as you may reasonably
request. At any time when the Company is not subject to Section 13 or 15(d) of
the Exchange Act, the Company will promptly furnish or cause to be furnished to
the Initial Purchasers and, upon request of holders and prospective purchasers
of the Securities, to such holders and prospective purchasers, copies of the
information required to be delivered to holders and prospective purchasers of
the Securities pursuant to Rule 144A(d)(4) under the Securities Act (or any
successor provision thereto) in order to permit compliance with Rule 144A in
connection with resales by such holders of the Securities.


(b)Before amending or supplementing the Pricing Disclosure Package or the Final
Offering Memorandum, to furnish to you a copy of each such proposed amendment or
supplement and not to effect any such proposed amendment or supplement to which
you reasonably object.




17

--------------------------------------------------------------------------------





(c)To furnish to you a copy of each proposed Company Additional Written
Communication to be prepared by or on behalf of, used by, or referred to by the
Company and not to use or refer to any proposed Company Additional Written
Communication to which you reasonably object.


(d)If, at any time prior to the completion of the resale of the Securities by
the Initial Purchasers, any event shall occur or condition exist as a result of
which it is necessary to amend or supplement the Pricing Disclosure Package or
the Final Offering Memorandum in order to make the statements therein, in the
light of the circumstances, not misleading, or if, in the opinion of counsel for
the Initial Purchasers, it is necessary to amend or supplement the Pricing
Disclosure Package or the Final Offering Memorandum to comply with applicable
law, forthwith to prepare and furnish, at its own expense, to the Initial
Purchasers and to any dealer upon request, amendments or supplements to the
Pricing Disclosure Package or the Final Offering Memorandum so that the
statements in the Pricing Disclosure Package or the Final Offering Memorandum as
so amended or supplemented will not, in the light of the circumstances when the
Pricing Disclosure Package or the Final Offering Memorandum is delivered to a
prospective purchaser, be misleading or so that the Pricing Disclosure Package
or the Final Offering Memorandum, as amended or supplemented, will comply with
applicable law.


(e)For as long as any of the Securities remain outstanding, to furnish or cause
to be furnished, upon request, to the Initial Purchasers and any holder of the
Securities a copy of the restrictions on transfer applicable to the Securities.


(f)To endeavor to qualify the Securities for offer and sale under the securities
or Blue Sky laws of such jurisdictions as you shall reasonably request;
provided, that in no event shall the Company be obligated to qualify to do
business in any jurisdiction where it is not now so qualified, to take any
action that would subject it generally to service of process in suits in any
jurisdiction where it is not now subject or subject itself to taxation in any
such jurisdiction where it is not now subject.


(g)During the period of one year after the Closing Date, the Company will not,
and will not permit any of its affiliates (as defined in Rule 144) to, resell
any of the Securities that have been acquired by any of them.


(h)Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company’s counsel and
the Company’s accountants in connection with the offering and delivery of the
Securities and all other fees or expenses in connection with the preparation of
the Pricing Disclosure Package, the Final Offering Memorandum, any Company
Additional Written Communication prepared by or on behalf of, used by, or
referred to by the Company and amendments and supplements to any of the


18

--------------------------------------------------------------------------------





foregoing, all printing costs associated therewith, and the mailing and
delivering of copies thereof to the Initial Purchasers and dealers, in the
quantities hereinabove specified, (ii) all costs and expenses related to the
transfer and delivery of the Securities to the Initial Purchasers, including any
transfer or other taxes payable thereon, (iii) the cost of printing or producing
any Blue Sky or legal investment memorandum in connection with the offer and
sale of the Securities under state securities laws and all expenses in
connection with the qualification of the Securities for offer and sale under
state securities laws as provided in Section 6(g) hereof, including filing fees
and the reasonable fees and disbursements of counsel for the Initial Purchasers
in connection with such qualification and in connection with the Blue Sky or
legal investment memorandum, (iv) all filing fees and the reasonable fees and
disbursements of counsel to the Initial Purchasers incurred in connection with
the review and qualification of the offering of the Securities by the Financial
Industry Regulatory Authority, Inc., (v) any fees charged by the rating agencies
for the rating of the Securities, (vi) the cost of the preparation, issuance and
delivery of the Securities, (vii) the costs and charges of any trustee, transfer
agent, registrar or depositary, (viii) the costs and expenses of the Company
relating to investor presentations on any “road show” undertaken in connection
with the marketing of the offering of the Securities, including, without
limitation, expenses associated with the preparation or dissemination of any
electronic road show, expenses associated with the production of road show
slides and graphics, fees and expenses of any consultants engaged in connection
with the road show presentations with the prior approval of the Company, travel
and lodging expenses of the representatives and officers of the Company and any
such consultants, and the cost of any aircraft chartered in connection with the
road show, (ix) the document production charges and expenses associated with
printing this Agreement and (x) all other costs and expenses incident to the
performance of the obligations of the Company hereunder for which provision is
not otherwise made in this Section. It is understood, however, that except as
provided in this Section, Section 8 entitled “Indemnity and Contribution,” and
the last paragraph of Section 10 below, the Initial Purchasers will pay all of
their costs and expenses, including fees and disbursements of their counsel,
transfer taxes payable on resale of any of the Securities by them and any
advertising expenses connected with any offers they may make.


(i)During the period beginning on the date hereof and continuing to and
including the Closing Date, not to offer, sell, contract to sell or otherwise
dispose of any debt securities of the Company or warrants to purchase or
otherwise acquire debt securities of the Company substantially similar to the
Securities (other than (i) the Securities, (ii) as disclosed in the Final
Offering Memorandum under “Use of Proceeds,” (iii) commercial paper issued in
the ordinary course of business or (iv) securities or warrants permitted with
the prior written consent of the Representatives).


19

--------------------------------------------------------------------------------







(j)To prepare a pricing term sheet relating to the offering of the Securities,
in the form of Schedule IV hereto.


7.Representations by, and Covenants of, the Initial Purchasers. Each Initial
Purchaser severally, and not jointly, represents and warrants to and agrees with
the Company that:


(a)It is an “accredited investor” within the meaning of Regulation D under the
Securities Act;


(b)The Securities have not been registered under the Securities Act and may not
be offered and sold within the United States or to, or for the account of, U.S.
persons except in accordance with Regulation S or pursuant to an exemption from
the registration requirements of the Securities Act. It has offered and sold the
Securities, and will offer and sell the Securities (i) as part of its
distribution at any time and (ii) otherwise until 40 days after the later of the
commencement of the offering and the Closing Date, only in accordance with Rule
903 of Regulation S or Rule 144A. Accordingly, neither such Initial Purchaser
nor its affiliates have engaged or will engage in any directed selling efforts
with respect to the Securities, and such Initial Purchaser and its affiliates
have complied and will comply with the offering restrictions requirement of
Regulation S. At or prior to confirmation of sale of the Securities, other than
a sale pursuant to Rule 144A, each Initial Purchaser will have sent to each
distributor, dealer or person receiving a selling concession, fee or other
remuneration that purchases the Securities from it during the restricted period
a confirmation or notice to substantially the following effect:


“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meanings given to
them by Regulation S.”
Terms used in this subsection (b) have the meanings given to them by Regulation
S.
(c)It and each of its affiliates will not offer or sell the Securities by any
form of general solicitation or general advertising within the meaning of
Regulation D under the Securities Act. With respect to resales by an Initial
Purchaser made in reliance on Rule 144A of any Securities, it will deliver
either with the confirmation of such resale or otherwise prior to settlement of
such resale a notice to the effect that the resale of such Securities has been
made in reliance upon the exemption from the registration requirements of the
Securities Act provided by Rule 144A.




20

--------------------------------------------------------------------------------





(d)It has not used or referred to nor, prior to the later to occur of (a) the
Closing Date and (b) completion of the distribution of the Securities, will it
use or refer to any material in connection with the offering and sale of the
Securities other than (i) the Preliminary Offering Memorandum, the Pricing
Disclosure Package and the Final Offering Memorandum, (ii) any written
communication that contains no “issuer information” (as defined in Rule
433(h)(2) under the Securities Act) that was not included in the Preliminary
Offering Memorandum or any electronic road show or other written communication
pursuant to Section 1(c)(iii), (iii) any written communication prepared by such
Initial Purchaser and approved by the Company in writing or (iv) any written
communication relating to or that contains the preliminary and/or final terms of
the Securities or their offering and/or other information that was included in
the Preliminary Offering Memorandum, the Pricing Disclosure Package or the Final
Offering Memorandum.


8.Indemnity and Contribution. (a) The Company agrees to indemnify and hold
harmless each Initial Purchaser, its directors and officers, each person, if
any, who controls any Initial Purchaser within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act and each affiliate of
any Initial Purchaser within the meaning of Rule 405 under the Securities Act
from and against any and all losses, claims, damages and liabilities (including,
without limitation, any legal or other expenses reasonably incurred in
connection with defending or investigating any such action or claim) caused by
any untrue statement or alleged untrue statement of a material fact contained in
the Preliminary Offering Memorandum, the Pricing Disclosure Package, any Company
Additional Written Communication or the Final Offering Memorandum or any
amendment or supplement thereto, or any information provided by the Company to
any holder or prospective purchaser of the Securities pursuant to Section 6(a)
or any amendment or supplement thereto, or caused by any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, except insofar as such
losses, claims, damages or liabilities are caused by any such untrue statement
or omission or alleged untrue statement or omission based upon information
relating to any Initial Purchaser furnished to the Company in writing by such
Initial Purchaser through you expressly for use therein.


(b)    Each Initial Purchaser agrees, severally and not jointly, to indemnify
and hold harmless the Company, its directors, its officers and each person, if
any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from the Company to such Initial Purchaser, but only with
reference to information relating to such Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through you expressly for use in
the Preliminary Offering Memorandum, the Pricing Disclosure Package, any Company
Additional Written Communication or the Final Offering Memorandum or any
amendment or supplement thereto. The Company acknowledges that the


21

--------------------------------------------------------------------------------





statements set forth in the seventh and eighth paragraphs under the heading
“Plan of Distribution” in the Preliminary Offering Memorandum and the Final
Offering Memorandum constitute the only information relating to an Initial
Purchaser furnished to the Company in writing by an Initial Purchaser through
you expressly for use in the Preliminary Offering Memorandum, the Pricing
Disclosure Package, any Company Additional Written Communication or the Final
Offering Memorandum or any amendment or supplement thereto.


(c)    In case any proceeding (including any governmental investigation) shall
be instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”) shall
promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing. No indemnification provided for in Section
8(a) or (b) shall be available to any party who shall fail to give notice as
provided in this Section 8(c) if the party to whom notice was not given was
unaware of the proceeding to which such notice would have related and was
materially prejudiced by the failure to give such notice. The indemnifying
party, upon request of the indemnified party, shall retain counsel reasonably
satisfactory to the indemnified party to represent the indemnified party and any
others the indemnifying party may designate in such proceeding and shall pay the
reasonable fees and disbursements of such counsel related to such proceeding. In
any such proceeding, any indemnified party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all such indemnified parties and that all such fees
and expenses shall be reimbursed as they are incurred. Such firm shall be
designated in writing by the Representatives, in the case of parties indemnified
pursuant to Section 8(a), and by the Company, in the case of parties indemnified
pursuant to Section 8(b). The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by the second and third sentences of this paragraph,
the indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such


22

--------------------------------------------------------------------------------





indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement (i) includes an unconditional release
of such indemnified party from all liability on claims that are the subject
matter of such proceeding and (ii) does not include a statement as to or an
admission of fault, culpability or a failure to act, by or on behalf of any
indemnified party.


(d)    To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Initial Purchasers on the other hand from the offering of the
Securities or (ii) if the allocation provided by clause 8(d)(A) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 8(d)(A) above but also the
relative fault of the Company on the one hand and of the Initial Purchasers on
the other hand in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Initial Purchasers on the other hand in connection with the
offering of the Securities shall be deemed to be in the same respective
proportions as the net proceeds from the offering of the Securities (before
deducting expenses) received by the Company and the total discounts and
commissions received by the Initial Purchasers bear to the aggregate initial
public offering price of the Securities as set forth in the Final Offering
Memorandum. The relative fault of the Company on the one hand and the Initial
Purchasers on the other hand shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Initial Purchasers’ respective obligations to
contribute pursuant to this Section 8 are several in proportion to the
respective principal amounts of Securities they have purchased hereunder, and
not joint.


(e)    The Company and the Initial Purchasers agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the


23

--------------------------------------------------------------------------------





equitable considerations referred to in Section 8(d). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, no Initial
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Securities purchased by such Initial
Purchaser and resold exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The remedies provided for in this Section 8 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any indemnified party at law or in equity.


(f)    The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Initial Purchaser, any person controlling any Initial Purchaser or
any affiliate of any Initial Purchaser or by or on behalf of the Company, its
officers or directors or any person controlling the Company and (iii) acceptance
of and payment for any of the Securities.


9.Termination. The Initial Purchasers may terminate this Agreement by notice
given by you to the Company, if after the execution and delivery of this
Agreement and prior to the Closing Date (i) trading generally shall have been
suspended or materially limited on the New York Stock Exchange, (ii) trading of
any securities of the Company shall have been suspended on any exchange or in
any over‑the‑counter market, (iii) a material disruption in securities
settlement, payment or clearance services in the United States or through the
Euroclear or Clearstream shall have occurred, (iv) any moratorium on commercial
banking activities shall have been declared by Federal or New York State
authorities or (v) there shall have occurred any outbreak or escalation of
hostilities, or any change in financial markets or any calamity or crisis that,
in your judgment, is material and adverse and which, singly or together with any
other event specified in this clause (v), makes it, in your judgment,
impracticable or inadvisable to proceed with the offer, sale or delivery of the
Securities on the terms and in the manner contemplated in the Pricing Disclosure
Package or the Final Offering Memorandum.


10.Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.


24

--------------------------------------------------------------------------------







If, on the Closing Date, any one or more of the Initial Purchasers shall fail or
refuse to purchase Securities that it has or they have agreed to purchase
hereunder on such date, and the aggregate principal amount of Securities which
such defaulting Initial Purchaser or Initial Purchasers agreed but failed or
refused to purchase is not more than one‑tenth of the aggregate principal amount
of the Securities to be purchased on such date, the other Initial Purchasers
shall be obligated severally in the proportions that the principal amount of
Securities set forth opposite their respective names in Schedule II bears to the
aggregate principal amount of Securities set forth opposite the names of all
such non‑defaulting Initial Purchasers, or in such other proportions as you may
specify, to purchase the Securities which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase on such date;
provided that in no event shall the principal amount of Securities that any
Initial Purchaser has agreed to purchase pursuant to this Agreement be increased
pursuant to this Section 10 by an amount in excess of one‑ninth of such
principal amount of Securities without the written consent of such Initial
Purchaser. If, on the Closing Date, any Initial Purchaser or Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate principal amount
of Securities with respect to which such default occurs is more than one‑tenth
of the aggregate principal amount of Securities to be purchased on such date,
and arrangements satisfactory to you and the Company for the purchase of such
Securities are not made within 36 hours after such default, this Agreement shall
terminate without liability on the part of any non‑defaulting Initial Purchaser
or the Company. In any such case either you or the Company shall have the right
to postpone the Closing Date, but in no event for longer than seven days, in
order that the required changes, if any, in the Pricing Disclosure Package, in
the Final Offering Memorandum or in any other documents or arrangements may be
effected. Any action taken under this paragraph shall not relieve any defaulting
Initial Purchaser from liability in respect of any default of such Initial
Purchaser under this Agreement.
If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement the Company will reimburse the Initial Purchasers or such Initial
Purchasers as have so terminated this Agreement with respect to themselves,
severally, for all out‑of‑pocket expenses (including the fees and disbursements
of their counsel) reasonably incurred by such Initial Purchasers in connection
with this Agreement or the offering contemplated hereunder.
11.Entire Agreement. (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement between the Company and the Initial Purchasers
with respect to the preparation of the Preliminary Offering Memorandum, the
Pricing Disclosure Package, the Final Offering Memorandum, the conduct of the
offering, and the purchase and sale of the Securities.




25

--------------------------------------------------------------------------------





(b)    The Company acknowledges that in connection with the offering of the
Securities: (i) the Initial Purchasers have acted at arms-length, are not agents
of, and owe no fiduciary duties to, the Company or any other person, (ii) the
Initial Purchasers owe the Company only those duties and obligations set forth
in this Agreement and prior written agreements (to the extent not superseded by
this Agreement), if any, and (iii) the Initial Purchasers may have interests
that differ from those of the Company. The Company waives to the full extent
permitted by applicable law any claims it may have against the Initial
Purchasers arising from an alleged breach of fiduciary duty in connection with
the offering of the Securities.


12.Counterparts. This Agreement may be signed in two or more counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.


13.Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without regard to
principles of conflict of laws that would result in the application of any law
other than the laws of the State of New York. Any right to trial by jury with
respect to any action or proceeding arising in connection with or as a result of
any matter referred to in this Agreement is hereby waived by the parties hereto.


14.Headings. The headings of the sections of this Agreement have been inserted
for convenience of reference only and shall not be deemed a part of this
Agreement


15.Notices. All communications hereunder shall be in writing and effective only
upon receipt and if to the Representatives shall be delivered, mailed or sent to
Morgan Stanley & Co. LLC, 1585 Broadway, New York, New York 10036, Attention:
Investment Banking Division (Fax: 212-507-8999); Goldman Sachs & Co. LLC, 200
West Street, New York, New York 10282, Attention: Registration Department (Fax:
212-902-9316); and J.P. Morgan Securities LLC, 383 Madison Avenue, New York, New
York 10179, Attention: Investment Grade Syndicate - 3rd floor (Fax:
212-834-6081); and if to the Company shall be delivered, mailed or sent to Dr
Pepper Snapple Group, Inc., 5301 Legacy Drive, Plano, Texas 75024 (Fax:
972-673-7879), Attention: Martin M. Ellen, Executive Vice President & Chief
Financial Officer.


16.Patriot Act. In accordance with the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the Initial
Purchasers are required to obtain, verify and record information that identifies
their respective clients, including the Company, which information may include
the name and address of their respective clients, as well as other information
that will allow the Initial Purchasers to properly identify their respective
clients.


[Remainder of page left intentionally blank; signatures appear on next page.]


26

--------------------------------------------------------------------------------










If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.
                
Very truly yours,
 
 
DR PEPPER SNAPPLE GROUP, INC.
 
 
 
 
 
 
 
 
 
By:
 
/s/ Martin M. Ellen
 
Name:
Martin M. Ellen
 
Title:
Executive Vice President & Chief Financial Officer



Signature Page to Purchase Agreement



--------------------------------------------------------------------------------







Accepted as of the date hereof
MORGAN STANLEY & CO. LLC
GOLDMAN SACHS & CO. LLC
J.P. MORGAN SECURITIES LLC


Acting severally on behalf of themselves
and the several Initial Purchasers named in
Schedule II hereto


MORGAN STANLEY & CO. LLC
 
 
 
 
By:
/s/ Yurij Slyz
 
 
Name:
Yurij Slyz
 
 
Title:
Executive Director
 

GOLDMAN SACHS & CO. LLC
 
 
 
 
By:
/s/ Adam Greene
 
 
Name:
Adam Greene
 
 
Title:
Vice President
 
 
 
 
 

J.P. MORGAN SECURITIES LLC
 
 
 
By:
/s/ Som Bhattacharyya
 
 
Name:
Som Bhattacharyya
 
 
Title:
Executive Director
 









Signature Page to Purchase Agreement



--------------------------------------------------------------------------------






SCHEDULE I
Representatives:
Morgan Stanley & Co. LLC
Goldman Sachs & Co. LLC
J.P. Morgan Securities LLC


 
 
Applicable Time:
4:15 p.m., EST, on June 5, 2017
 
 
Indenture:
Indenture dated as of December 15, 2009 between the Company and the Trustee, as
supplemented, in respect of the 2027 Notes, by the seventh and ninth
supplemental indentures, and in respect of the 2045 Notes, by the fifth and
ninth supplemental indentures
 
 
Trustee:
Wells Fargo Bank, N.A.
 
 
Pricing Disclosure Package:
The Preliminary Offering Memorandum dated June 5, 2017 relating to the
Securities
 
 
 
Pricing term sheet dated June 5, 2017 relating to the Securities
 
 
Securities to be purchased:
$100,000,000 3.430% Senior Notes due 2027


$300,000,000 4.500% Senior Notes due 2045
 
 
Purchase Price:
2027 Notes: 100.938% of the principal amount, plus accrued interest, if any,
from June 15, 2017


2045 Notes: 104.094% of the principal amount, plus accrued interest from May 15,
2017 (the total amount of accrued interest on June 15, 2017 will be $3.75 per
$1,000 principal amount)
 
 
Maturity:
2027 Notes: June 15, 2027


2045 Notes: November 15, 2045
 
Interest Rate:
2027 Notes: 3.430% per annum, accruing from June 15, 2017
 
 



I-1

--------------------------------------------------------------------------------





 
2045 Notes: 4.500% per annum, accruing from May 15, 2017
 
 
Interest Payment Dates:
2027 Notes: June 15 and December 15, commencing December 15, 2017


2045 Notes: May 15 and November 15, commencing November 15, 2017
 
 
Closing Date and Time:
June 15, 2017; 10:00 a.m. EST
 
 
Closing Location:
Mayer Brown LLP
71 South Wacker Drive
Chicago, Illinois 60606





I-2

--------------------------------------------------------------------------------






SCHEDULE II
Initial Purchaser
 
Principal Amount of 2027 Notes to be Purchased
 
Principal Amount of 2045 Notes to be Purchased
 
 
 
 
 
Morgan Stanley & Co. LLC
 
$20,000,000
 
$60,000,000
Goldman Sachs & Co. LLC
 
$20,000,000
 
$60,000,000
J.P. Morgan Securities LLC
 
$20,000,000
 
$60,000,000
Merrill Lynch, Pierce, Fenner & Smith
                    Incorporated
 
$10,000,000
 
$30,000,000
Credit Suisse Securities (USA) LLC
 
$5,000,000
 
$15,000,000
Deutsche Bank Securities Inc.
 
$5,000,000
 
$15,000,000
HSBC Securities (USA) Inc.
 
$5,000,000
 
$15,000,000
Rabo Securities USA, Inc.
 
$5,000,000
 
$15,000,000
U.S. Bancorp Investments, Inc.
 
$5,000,000
 
$15,000,000
Wells Fargo Securities, LLC
 
$5,000,000
 
$15,000,000
 
 
 
 
 
Total
 
$100,000,000
 
$300,000,000





II-1

--------------------------------------------------------------------------------






SCHEDULE III




List of Guarantors


234DP Aviation, LLC
A & W Concentrate Company
Americas Beverages Management GP
AmTrans, Inc.
Bai Brands LLC
Berkeley Square US, Inc.
Beverages Delaware Inc.
DP Beverages Inc.
DPS Americas Beverages, LLC
DPS Beverages, Inc.
DPS Finance II, Inc.
DPS Holdings Inc.
Dr Pepper/Seven-Up Beverage Sales Company
Dr Pepper/Seven Up Manufacturing Company
Dr Pepper/Seven Up, Inc.
High Ridge Investments US, Inc.
International Investments Management LLC
Mott’s General Partnership
Mott’s LLP
MSSI LLC
Nantucket Allserve, Inc.
Nuthatch Trading US, Inc.
Pacific Snapple Distributors, Inc.
Royal Crown Company, Inc.
Snapple Beverage Corp.
Splash Transport, Inc.
The American Bottling Company
184 Innovations, Inc.




III-1

--------------------------------------------------------------------------------






SCHEDULE IV
Form of Pricing Term Sheet


CONFIDENTIAL


$400,000,000
Dr Pepper Snapple Group, Inc.
$100,000,000 3.430% Senior Notes due 2027
$300,000,000 4.500% Senior Notes due 2045




Final Term Sheet
June 5, 2017


Supplementing the Preliminary Offering Memorandum dated June 5, 2017
Issuer:
Dr Pepper Snapple Group, Inc.
Guarantors:
The Notes will be fully and unconditionally guaranteed by the Issuer’s existing
and future subsidiaries that guarantee any of its other indebtedness.
Format:
Rule 144A / Regulation S
Trade Date:
June 5, 2017
Settlement Date (T+8):
June 15, 2017
Change of Control:
Upon the occurrence of a “Change of Control Triggering Event,” the Issuer will
be required, unless it has exercised its right to redeem the Notes or initiated
a special mandatory redemption, within a specified period, to make an offer to
repurchase all of each series of Notes at a price equal to 101% of the principal
amount of the applicable series of Notes, plus any accrued and unpaid interest
and additional interest to the date of repurchase.
Denominations:
$2,000 x $1,000
Joint Book-Running Managers:
Morgan Stanley & Co. LLC
Goldman Sachs & Co. LLC
J.P. Morgan Securities LLC
Merrill Lynch, Pierce, Fenner & Smith
Incorporated
Co-Managers:
Credit Suisse Securities (USA) LLC
Deutsche Bank Securities Inc.
HSBC Securities (USA) Inc.
Rabo Securities USA, Inc.
U.S. Bancorp Investments, Inc.
Wells Fargo Securities, LLC
 
 
Reopening of
3.430% Senior Notes due 2027
 
Reopening of
4.500% Senior Notes due 2045
Securities Offered:
 
$100,000,000 (reopening of 3.430% Senior Notes due 2027, of which $400,000,000
was previously issued on December 14, 2016), for a total principal amount
outstanding of $500,000,000


The 2027 notes offered hereby will have substantially identical terms, other
than with respect to transfer restrictions and registration rights, as our
currently outstanding 3.430% Senior Notes due 2027, but will be treated as a
separate class of debt securities unless and until we consummate a registered
exchange offer.
 
 
$300,000,000 (reopening of 4.500% Senior Notes due 2045, of which $250,000,000
was previously issued on November 9, 2015), for a total principal amount
outstanding of $550,000,000


The 2045 notes offered hereby will have substantially identical terms, other
than with respect to transfer restrictions and registration rights, as our
currently outstanding 4.500% Senior Notes due 2045, but will be treated as a
separate class of debt securities unless and until we consummate a registered
exchange offer.


Maturity Date:
 
June 15, 2027
 
November 15, 2045
Interest Payment Dates:
 
Each June 15 and December 15, beginning on
 
Each May 15 and November 15, beginning on





IV-1

--------------------------------------------------------------------------------





 
 
December 15, 2017
 
November 15, 2017
Coupon (Interest Rate):
 
3.430%
 
4.500% (interest on the 2045 notes will accrue from May 15, 2017)
Price to Public (Issue Price):
 
101.388%
 
104.969% of the 2045 notes, plus accrued interest from May 15, 2017 (the total
amount of accrued interest on June 15, 2017 will be $3.75 per $1,000 principal
amount of the 2045 notes)
Yield to Maturity:
 
3.263%
 
4.196%
Benchmark Treasury:
 
UST 2.375% due May 15, 2027
 
UST 3.000% due February 15, 2047
Benchmark Treasury Price and Yield:
 
101-22+; 2.183%
 
103-02; 2.846%
Spread to Benchmark Treasury:
 
1.08% (108 basis points)
 
1.35% (135 basis points)
Make-Whole Call:
 
T+20 basis points (prior to March 15, 2027)
 
T+25 basis points (prior to May 15, 2045)
Par Call:
 
On or after March 15, 2027
 
On or after May 15, 2045
CUSIP / ISIN:
 
Rule 144A: 26138E AZ2 / US26138EAZ25
Regulation S: U2645F AD2 / USU2645FAD25
 
Rule 144A: 26138E BA6 / US26138EBA64
Regulation S: U2645F AE0 / USU2645FAE08



* Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.
It is expected that delivery of the Notes will be made against payment therefor
on or about June 15, 2017, which is the eighth business day following the date
hereof (such settlement cycle being referred to as “T+8”). Under Rule 15c6-1
under the Securities Exchange Act of 1934, as amended, trades in the secondary
market generally are required to settle in three business days unless the
parties to any such trade expressly agree otherwise. Accordingly, purchasers who
wish to trade the Notes on the date of pricing or the next four succeeding
business days will be required, by virtue of the fact that the Notes initially
will settle in T+8, to specify an alternative settlement cycle at the time of
any such trade to prevent failed settlement.
This communication is intended for the sole use of the person to whom it is
provided by the initial purchasers.
The issuer has prepared a Preliminary Offering Memorandum for the offering to
which this communication relates. This communication is for informational
purposes only and does not constitute an offer to sell, or a solicitation of an
offer to buy, any security. No offer to buy securities described herein can be
accepted, and no part of the purchase price thereof can be received, unless the
person making the investment decision has received and reviewed the information
contained in the Preliminary Offering Memorandum. Any initial purchaser or any
dealer participating in the offering will arrange to send you the Preliminary
Offering Memorandum if you request it by calling Morgan Stanley & Co. LLC
toll-free at (866) 718-1649, by calling Goldman Sachs & Co. LLC toll-free at
(866) 471-2526 or by calling J.P. Morgan Securities LLC collect at (212)
834-4533.


This Final Term Sheet shall not constitute an offer to sell or a solicitation of
an offer to buy, nor shall there by any sale of the Notes, in any state or
jurisdiction in which such offer, solicitation or sale would be unlawful. The
Notes will be offered and sold to “qualified institutional buyers” in the United
States in reliance on Rule 144A under the Securities Act of 1933, as amended
(the “Securities Act”), and to persons who are not “U.S. persons” in offshore
transactions in reliance on Regulation S under the Securities Act. The Notes
have not been registered under the Securities Act or any state securities laws
and may not be offered or sold in the United States or to, or for the account or
benefit of, “U.S. persons” absent registration or an applicable exemption from
registration requirements.


Any disclaimers or notices that may appear on this communication below the text
of this legend are not applicable to this communication and should be
disregarded. Such disclaimers may have been electronically generated as a result
of this communication being sent via, or posted on, Bloomberg or another
electronic mail system.


IV-2

--------------------------------------------------------------------------------






Exhibit A


Opinion of Baker Botts L.L.P., counsel for the Company, pursuant to Section 5(c)


(i)    The Company has full corporate power and authority to execute and deliver
the Purchase Agreement, the Registration Rights Agreement, the Securities and
the Ninth Supplemental Indenture and had full power and authority to execute and
deliver the Base Indenture, the Fifth Supplemental Indenture and the Seventh
Supplemental Indenture (collectively, the “Company Transaction Documents”) and
to perform its obligations hereunder and thereunder. All corporate action
required to be taken by the Company for the due and proper authorization,
execution and delivery of each of the Company Transaction Documents and the
consummation of the transactions contemplated thereby has been duly and validly
taken.


(ii)    The Purchase Agreement has been duly authorized, executed and delivered
by the Company.


(iii)    The Base Indenture has been duly authorized, executed and delivered by
the Company and, assuming due authorization, execution and delivery thereof by
the Trustee, constitutes a valid and legally binding agreement of the Company,
enforceable against the Company in accordance with its terms, except that the
enforcement thereof may be subject to (i) any bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity and public policy (regardless of whether enforcement is
sought in a proceeding at law or in equity) and the discretion of the court
before which any proceeding therefor may be brought (collectively, the
“Enforceability Exceptions”); the Indenture conforms in all material respects to
the requirements of the Trust Indenture Act and the rules and regulations of the
Commission applicable to an indenture that is qualified thereunder.


(iv)    The Fifth Supplemental Indenture and the Seventh Supplemental Indenture
have been duly authorized, executed and delivered by the Company and, assuming
due authorization, execution and delivery thereof by the Guarantors and the
Trustee, constitute valid and legally binding agreements of the Company and the
Guarantors, enforceable against the Company and the Guarantors in accordance
with their terms, except as enforceability may be limited by the Enforceability
Exceptions.


(v)    The Ninth Supplemental Indenture has been duly authorized, executed and
delivered by the Company and, assuming due authorization, execution and delivery
thereof by the Guarantors and the Trustee, constitutes a valid and legally
binding agreement of the Company and the Guarantors, enforceable against the
Company and the Guarantors in accordance with its terms, except as
enforceability may be limited by the Enforceability Exceptions.


Exhibit A, Page 1

--------------------------------------------------------------------------------







(vi)    The Securities have been duly authorized, executed and delivered by the
Company and, assuming due authentication thereof by the Trustee, constitute
valid and legally binding obligations of the Company enforceable against the
Company in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.


(vii)    The Exchange Securities have been duly authorized by the Company and,
when the Exchange Securities are issued, executed and authenticated in
accordance with the terms of the Exchange Offer and the Indenture, will
constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.


(viii)    Assuming the Guarantees have been duly authorized, executed and
delivered by the Guarantors, the Guarantees constitute valid and legally binding
agreements of the Guarantors, enforceable against the Guarantors in accordance
with their terms, subject to the Enforceability Exceptions.


(ix)    When the Exchange Securities have been issued, executed and
authenticated in accordance with the terms of the Exchange Offer and the
Indenture and when Exchange Guarantees have been duly authorized, executed and
delivered by the Guarantors, the Exchange Guarantees will constitute valid and
legally binding agreements of the Guarantors, enforceable against the Guarantors
in accordance with their terms, subject to the Enforceability Exceptions.


(x)    The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and, assuming due authorization, execution and delivery
thereof by the Initial Purchasers and the Guarantors, constitutes a valid and
legally binding agreement of the Company and the Guarantors, enforceable against
the Company and the Guarantors in accordance with their terms, subject to the
Enforceability Exceptions; the Securities are entitled to the benefits provided
by the Registration Rights Agreement.


(xi)    Each of the Transaction Documents conforms in all material respects to
the descriptions thereof contained in each of the Pricing Disclosure Package and
the Final Offering Memorandum.


(xii)    The execution, delivery and performance by the Company and each of the
Guarantors of each of the Transaction Documents to which it is a party, the
issuance and sale of the Securities (including the Guarantees thereof) and
compliance by the Company and each Guarantor, as applicable, with the terms
thereof and the consummation of the transactions contemplated by the Transaction
Documents will not result in the violation of any law or statute of the United
States or the State of New York or, to our knowledge following inquiry of


Exhibit A, Page 2

--------------------------------------------------------------------------------





the Company’s management, any judgment, order, rule or regulation of any United
States federal or New York State court or arbitrator or governmental or
regulatory authority having jurisdiction over the Company or any of the
Guarantors, except for any such violation that would not, individually or in the
aggregate, have a Material Adverse Effect.


(xiii)    No consent, approval, authorization, order, registration or
qualification of or with any United States federal or New York State
governmental or regulatory authority or, to our knowledge following inquiry of
the Company’s management, any United States federal or New York State court or
arbitrator is required for the execution, delivery and performance by the
Company and each Guarantor, as applicable, of each of the Transaction Documents
to which it is a party, the issuance and sale of the Securities (including the
Guarantees thereof) and compliance by the Company and each Guarantor with the
terms thereof and the consummation of the transactions contemplated by the
Transaction Documents, except for such consents, approvals, authorizations,
orders and registrations or qualifications as may be required under applicable
federal and state securities laws in connection with the purchase and resale of
the Securities by the Initial Purchasers.


(xiv)    The statements in the Pricing Disclosure Package and the Final Offering
Memorandum under the captions “Description of the Notes” and “Plan of
Distribution,” insofar as such statements constitute summaries of documents
referred to therein, fairly summarize in all material respects the documents
referred to therein.


(xv)    The statements in the Pricing Disclosure Package and the Final Offering
Memorandum under the caption “Material U.S. Federal Income Tax Considerations,”
insofar as such statements constitute summaries of legal matters referred to
therein, fairly summarize in all material respects the legal matters referred to
therein.


(xvi)    Neither the Company nor any of the Guarantors is, and after giving
effect to the offering and sale of the Securities and the application of the
proceeds of the sale of the Securities as described in each of the Pricing
Disclosure Package and the Final Offering Memorandum, none of them will be, an
“investment company” or an entity “controlled” by an “investment company” within
the meaning of the Investment Company Act.    


(xvii)    Assuming the accuracy of, and compliance with, the representations,
warranties and covenants of the Company and the Initial Purchasers contained in
the Purchase Agreement, it is not necessary in connection with (A) the offer,
sale and delivery of the Securities by the Company to the several Initial
Purchasers pursuant to the Purchase Agreement or (B) the resales of the
Securities by the several Initial Purchasers in the manner contemplated by the
Purchase Agreement and the Final Offering Memorandum, to register the Securities
under the


Exhibit A, Page 3

--------------------------------------------------------------------------------





Securities Act or to qualify the indenture in respect thereof under the Trust
Indenture Act.


(xviii)    Each document filed pursuant to the Exchange Act and incorporated by
reference in the Pricing Disclosure Package or the Final Offering Memorandum
(except for the financial statements, financial statement footnotes and
financial schedules and other financial and statistical data included or
incorporated by reference therein, as to which such counsel need not express any
opinion) appeared on its face to be appropriately responsive as of its filing
date in all material respects to the requirements of the Exchange Act and the
applicable rules and regulations of the Commission thereunder.


Such counsel shall also state that nothing has come to their attention that
causes such counsel to believe that (i) the Pricing Disclosure Package, as of
the Applicable Time, included an untrue statement of a material fact or omitted
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
(ii) the Final Offering Memorandum, as of its date or as of the Closing Date,
included or includes an untrue statement of a material fact or omitted or omits
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, it
being understood that, in each case, such counsel has not been asked to, and
shall not, express any belief with respect to (a) the financial statements and
schedules or other financial or accounting information contained or included or
incorporated by reference therein or omitted therefrom or (b) representations
and warranties and other statements of fact contained in the exhibits to
documents incorporated by reference therein.






Exhibit A, Page 4

--------------------------------------------------------------------------------






Exhibit B
Opinion of James L. Baldwin, Executive Vice President and
General Counsel of the Company, pursuant to Section 5(d)




(i)    (a) The Company and the Guarantors (other than Mott’s General Partnership
and Americas Beverages Management GP (each, a “Nevada General Partnership”))
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization; and (b) each Nevada
General Partnership is validly existing as a general partnership under the laws
of the State of Nevada. To the best of his knowledge, the Company and the
Guarantors are duly qualified to do business and are in good standing in each
jurisdiction in which their respective ownership or lease of property or the
conduct of their respective businesses requires such qualification, except where
the failure to be so qualified or in good standing would not, individually or in
the aggregate, have a Material Adverse Effect. The Company and the Guarantors
have all power and authority necessary to own or hold their respective
properties and to conduct the businesses in which they are engaged.


(ii)    Each Guarantor had full power and authority to execute and deliver the
Fifth Supplemental Indenture and the Seventh Supplemental Indenture and each
Guarantor has full power and authority to execute and deliver the Ninth
Supplemental Indenture (including each Guarantee set forth in the Indenture)
(collectively, the “Guarantor Transaction Documents” and, together with the
Company Transaction Documents, the “Transaction Documents”). All action required
to be taken by each of the Guarantors for the due and proper authorization,
execution and delivery of the Guarantor Transaction Documents and the
consummation of the transactions contemplated thereby will have been duly and
validly taken.


(iii)    The Company has an authorized capitalization as set forth in each of
the Pricing Disclosure Package and the Final Offering Memorandum under the
heading “Capitalization”; and all the outstanding shares of capital stock or
other equity interests of each subsidiary of the Company have been duly and
validly authorized and issued, are fully paid and non-assessable, except where
the failure to be so authorized, issued, fully paid and non-assessable would
not, individually or in the aggregate, have a Material Adverse Effect, and are
owned directly or indirectly by the Company (except in the case of any foreign
subsidiary, for directors’ qualifying shares), free and clear of any material
lien, charge, encumbrance, security interest, restriction on voting or transfer
or any other claim of any third party.


(iv)    To my knowledge, except as described in each of the Pricing Disclosure
Package and the Final Offering Memorandum, there are no legal,


Exhibit B, Page 1

--------------------------------------------------------------------------------





governmental or regulatory investigations, actions, suits or proceedings pending
to which the Company or any of its subsidiaries is a party or to which any
property of the Company or any of its subsidiaries is the subject that,
individually, if determined adversely to the Company or any of its subsidiaries,
would reasonably be expected to have a Material Adverse Effect; and to my
knowledge, no such investigations, actions, suits or proceedings are threatened.


(v)    The Fifth Supplemental Indenture and the Seventh Supplemental Indenture
have been duly authorized, executed and delivered by each of the Guarantors.


(vi)    The Ninth Supplemental Indenture has been duly authorized, executed and
delivered by each of the Guarantors.


(vii)    The Guarantees have been duly authorized, executed and delivered by the
Guarantors; the Exchange Guarantees have been duly authorized by the Guarantors.


(viii)    The execution, delivery and performance by the Company and each of the
Guarantors of each of the Transaction Documents to which it is a party, the
issuance and sale of the Securities (including the Guarantees thereof) and
compliance by the Company and each Guarantor, as applicable, with the terms
thereof and the consummation of the transactions contemplated by the Transaction
Documents will not (i) conflict with or result in a breach or violation of any
of the terms or provisions of, or constitute a default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or the Guarantors pursuant to, any indenture, mortgage,
deed of trust, loan agreement or other agreement or instrument to which the
Company or any of the Guarantors is a party or by which the Company or any of
the Guarantors is bound or to which any of the property or assets of the Company
or any of the Guarantors is subject, (ii) result in any violation of the
provisions of the charter or by-laws or similar organizational documents of the
Company or any of the Guarantors or (iii) result in the violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority having jurisdiction over the Company or any
of the Guarantors, except, in the case of clauses (i) and (iii) above, for any
such conflict, breach, violation or default that would not, individually or in
the aggregate, have a Material Adverse Effect.


(ix)    No consent, approval, authorization, order, registration or
qualification of or with any court or arbitrator or governmental or regulatory
authority is required for the execution, delivery and performance by the Company
and each Guarantor, as applicable, of each of the Transaction Documents to which
it is a party, the issuance and sale of the Securities (including the Guarantees
thereof) and compliance by the Company and each Guarantor with the terms thereof
and the consummation of the transactions contemplated by the


Exhibit B, Page 2

--------------------------------------------------------------------------------





Transaction Documents, except for such consents, approvals, authorizations,
orders and registrations or qualifications as may be required under applicable
state securities laws in connection with the purchase and resale of the
Securities by the Initial Purchasers.


Such counsel shall also state that nothing has come to their attention that
causes such counsel to believe that (i) the Pricing Disclosure Package, as of
the Applicable Time, included an untrue statement of a material fact or omitted
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
(ii) the Final Offering Memorandum, as of its date or as of the Closing Date,
included or includes an untrue statement of a material fact or omitted or omits
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, it
being understood that, in each case, such counsel has not been asked to, and
shall not, express any belief with respect to (a) the financial statements and
schedules or other financial or accounting information contained or included or
incorporated by reference therein or omitted therefrom or (b) representations
and warranties and other statements of fact contained in the exhibits to
documents incorporated by reference therein.






Exhibit B, Page 3